CALDWELL, Circuit Judge,
after stating the facts as above, delivered the opinion of the court. According to the record, the court below rested its judgment sustaining the demurrer to The bill upon the ground “that the contract sued on is in restraint of trade, against public policy, and void,” and the briefs of counsel are directed chiellv to a discussion of that aspect of tin case; but we do not And it necessary to consider the question whether the contract was one in restraint of trade, and void for that reason. One of the grounds of demurrer to the bill is that the plaintiff has a plain, speedy, and adequate remedy at law. That this ground of demurrer was well taken is so plaiu and obvious as not to require or justify discussion or citation of authorities. Where the court renders the proper judgment it is immaterial whether the reason given for it is right or wrong. The decree of the court below is affirmed.